DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2019, 07/17/2019, and 01/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a primary mirror with a surface “configured to reflect, at least twice, a light beam, the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object” and additionally a secondary mirror with a surface “configured to reflect, at least twice, the light beam.” Similarly, Claim 2 recites that “each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times.”
However, the number of reflections provided by each surface is a characteristic function that depends not only on the shape of the surface itself, but the configuration of the overall system, the relationship between the surfaces, the location of a light source forming a light beam, the type of light source, additional optical elements, etc. As such, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the beam expander apparatus performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the beam expander apparatus such that the first surface is “configured to reflect, at least twice, a light beam, the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object” and the second surface is “configured to reflect, at least twice, the light beam.” As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)). Moreover, given that the claims do not positively require any light source, or recite any relationship between a light source and the beam expander apparatus, it is unclear how such a limitation is intended to be achieved, as the reflections between two mirror surfaces are entirely dependent upon the incident angle of light into the mirror system.
	For the purposes of examination, any structure including two parabolic mirrors facing each other will be interpreted as reading on the claimed invention.
Claims 2-7 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
The term “about” in claims 3-6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range of aspect ratios should be construed to be "about 0.3" or "about 3.0" in claim 3 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riot et al. (U.S. PG-Pub No. 2014/0267722; hereinafter – “Riot”).
Regarding claim 1, Riot teaches a beam expander apparatus comprising:
a parabolic primary mirror (230) having a continuous surface configured to reflect, at least twice, a light beam, the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object (See e.g. Fig. 2; Paragraphs 0026-0028); and
a parabolic secondary mirror (210) arranged with an orientation relative to the parabolic primary mirror, the parabolic secondary mirror having a continuous surface configured to reflect, at least twice, the light beam, the parabolic secondary mirror further configured to receive the light beam via a port of the parabolic primary mirror (See e.g. Fig. 2; Paragraphs 0026-0028).
Examiner notes that the limitation that “the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Riot teaches a device including two parabolic mirrors facing each other which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Riot anticipates the claim.
Regarding claim 2, Riot teaches the apparatus of claim 1, as above.
Riot further teaches that each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 2; Paragraphs 0026-0028).
Examiner notes that the limitation that “each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Riot teaches a device including two parabolic mirrors facing each other which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Riot anticipates the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riot in view of Medina Puerta et al. (U.S. Patent No. 5,638,219; hereinafter – “Medina Puerta”).
Regarding claim 2, Riot teaches the apparatus of claim 1, as above.
Riot further teaches that each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 2; Paragraphs 0026-0028).
Additionally, Medina Puerta teaches an ultracompact complex optical device comprising a curved primary mirror (3) and a curved secondary mirror (5.1, 5.2) (See e.g. Figs. 2-3; C. 2, L. 38-47) wherein each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 2; C. 2, L. 66 – C. 3, L. 5).
Medina Puerta teaches at least three reflections at each surface as it “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, even if Riot did not disclose at least three reflections at each surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riot such that at least three reflections occur at each surface as in Medina Puerta as it “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as taught by Medina Puerta (C. 1, L. 57 – C. 2, L. 14).
Regarding claim 3, Riot teaches the apparatus of claim 1, as above.
Riot fails to explicitly disclose an aspect ratio of a mirror separation between the respective continuous surfaces of the parabolic primary and secondary mirrors divided by a diameter of the parabolic primary mirror, and wherein the aspect ratio is in a range of about 0.3 to about 3.0.
However, Medina Puerta teaches an ultracompact complex optical device comprising a curved primary mirror (3) and a curved secondary mirror (5.1, 5.2) (See e.g. Figs. 2-3; C. 2, L. 38-47) with an aspect ratio of a mirror separation between the respective continuous surfaces of the parabolic primary and secondary mirrors divided by a diameter of the parabolic primary mirror, and wherein the aspect ratio is in a range of about 0.3 to about 3.0 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riot such that the aspect ratio is in a range of about 0.3 to about 3.0 as suggested by Medina Puerta as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 4, Riot in view of Medina Puerta teaches the apparatus of claim 3, as above.
Riot fails to explicitly disclose that the aspect ratio is in a range of about 0.3 to about 2.0.
However, Medina Puerta further teaches that the aspect ratio is in a range of about 0.3 to about 2.0 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riot such that the aspect ratio is in a range of about 0.3 to about 2.0 as suggested by Medina Puerta as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 5, Riot in view of Medina Puerta teaches the apparatus of claim 4, as above.
Riot fails to explicitly disclose that the aspect ratio is in a range of about 0.3 to about 1.2.
However, Medina Puerta teaches that the aspect ratio is in a range of about 0.3 to about 1.2 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riot such that the aspect ratio is in a range of about 0.3 to about 1.2 as suggested by Medina Puerta as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 6, Riot in view of Medina Puerta teaches the apparatus of claim 5, as above.
Riot fails to explicitly disclose that the aspect ratio is in a range of about 0.8 to about 1.2.
However, Medina Puerta further teaches that the aspect ratio is in a range of about 0.8 to about 1.2 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Riot such that the aspect ratio is in a range of about 0.8 to about 1.2 as suggested by Medina Puerta as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riot in view of Kawasaki (U.S. Patent No. 6,519,084).
Regarding claim 7, Riot teaches the beam expander apparatus of claim 1, as above.
Riot further teaches a beam director system comprising the beam expander apparatus of Claim 1, the beam director system further comprising one or more actuators configured to slew the beam expander apparatus for repeated directing of the light beam in expanded form toward the target object, with relative motion between the beam director system and the target object (See e.g. Fig. 7; Paragraph 0037).
Riot fails to explicitly disclose that the one or more actuators are configured to slew the beam expander apparatus angularly for repeated directing of the light beam in expanded form toward the target object, with relative motion between the beam director system and the target object.
However, Kawasaki teaches a telescope and movement control device comprising a beam expander apparatus and one or more actuators configured to slew the beam expander apparatus angularly for repeated directing of the light beam in expanded form toward the target object, with relative motion between the beam director system and the target object (See Figs. 1-12 and 16; C. 5, L. 13-55; C. 7, L. 1-50; C. 8, L. 20-58; C. 9, L. 8-57; C. 15, L. 35-59).
Kawasaki teaches these actuators that slew the beam expander apparatus angularly “to provide a telescope having a structure that cancels the inertia force generated when the telescope is moved to be directed to an object so that the telescope is usable in space without the occurrence of inertia force even if the telescope is installed on a space station” and “to provide an equipment movement control device having a simple structure by which equipment, such as a telescope or antenna, is moved to be directed to an object and yet is moved accurately in a given direction” (C. 2, L. 14-28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beam director system of Riot with the actuators that slew the apparatus angularly taught by Kawasaki in order “to provide a telescope having a structure that cancels the inertia force generated when the telescope is moved to be directed to an object so that the telescope is usable in space without the occurrence of inertia force even if the telescope is installed on a space station” and “to provide an equipment movement control device having a simple structure by which equipment, such as a telescope or antenna, is moved to be directed to an object and yet is moved accurately in a given direction,” as in Kawasaki (C. 2, L. 14-28), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Claim(s) 1-6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Medina Puerta in view of Riot.
Regarding claim 1, Medina Puerta teaches a beam expander apparatus comprising:
an aspheric primary mirror (3) having a continuous surface configured to reflect, at least twice, a light beam, the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object (See e.g. Figs. 2-3; C. 2, L. 38-47; C. 3, L. 14-38); and
a curved secondary mirror (5.1, 5.2) arranged with an orientation relative to the parabolic primary mirror, the parabolic secondary mirror having a continuous surface configured to reflect, at least twice, the light beam, the parabolic secondary mirror further configured to receive the light beam via a port of the parabolic primary mirror (See e.g. Figs. 2-3; C. 2, L. 38-47; C. 3, L. 14-38).
Examiner notes that the limitation that “the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Medina Puerta teaches a device including two curved mirrors facing each other which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Medina Puerta anticipates the claim.
Medina Puerta fails to explicitly disclose that the primary and secondary mirror are parabolic.
However, Riot teaches an integrated telescope assembly comprising a parabolic primary mirror (230) having a continuous surface configured to reflect, at least twice, a light beam, the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object (See e.g. Fig. 2; Paragraphs 0026-0028); and a parabolic secondary mirror (210) arranged with an orientation relative to the parabolic primary mirror, the parabolic secondary mirror having a continuous surface configured to reflect, at least twice, the light beam, the parabolic secondary mirror further configured to receive the light beam via a port of the parabolic primary mirror (See e.g. Fig. 2; Paragraphs 0026-0028).
Riot teaches these parabolic primary and secondary mirrors “to minimize spherical aberrations, coma and astigmatism for the large field of view (FOV) (e.g., diffraction-limited up to 2.5 degrees for a 35-cm telescope in some implementations)” (Paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Medina Puerta such that the primary and secondary mirrors are parabolic as in Riot in order “to minimize spherical aberrations, coma and astigmatism for the large field of view (FOV) (e.g., diffraction-limited up to 2.5 degrees for a 35-cm telescope in some implementations),” as taught by Riot (Paragraph 0026).
Regarding claim 2, Medina Puerta in view of Riot teaches the apparatus of claim 1, as above.
Medina Puerta further teaches that each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 2; C. 2, L. 66 – C. 3, L. 5).
Regarding claim 3, Medina Puerta in view of Riot teaches the apparatus of claim 1, as above.
Medina Puerta further teaches an aspect ratio of a mirror separation between the respective continuous surfaces of the parabolic primary and secondary mirrors divided by a diameter of the parabolic primary mirror, and wherein the aspect ratio is in a range of about 0.3 to about 3.0 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Additionally, Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Medina Puerta such that the aspect ratio is in a range of about 0.3 to about 3.0 as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 4, Medina Puerta in view of Riot teaches the apparatus of claim 3, as above.
Medina Puerta further teaches that the aspect ratio is in a range of about 0.3 to about 2.0 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Additionally, Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Medina Puerta such that the aspect ratio is in a range of about 0.3 to about 2.0 as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 5, Medina Puerta in view of Riot teaches the apparatus of claim 4, as above.
Medina Puerta further teaches that the aspect ratio is in a range of about 0.3 to about 1.2 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Additionally, Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Medina Puerta such that the aspect ratio is in a range of about 0.3 to about 1.2 as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 6, Medina Puerta in view of Riot teaches the apparatus of claim 5, as above.
Medina Puerta further teaches that the aspect ratio is in a range of about 0.8 to about 1.2 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Additionally, Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Medina Puerta such that the aspect ratio is in a range of about 0.8 to about 1.2 as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina Puerta in view of Riot, as applied to claim 1 above, and further in view of Kawasaki.
Regarding claim 7, Medina Puerta in view of Riot teaches the beam expander apparatus of claim 1, as above.
Medina Puerta further teaches a beam director system comprising the beam expander apparatus of Claim 1 (See e.g. Figs. 2-3; C. 2, L. 38-47; C. 3, L. 14-38).
Riot further teaches a beam director system comprising the beam expander apparatus of Claim 1, the beam director system further comprising one or more actuators configured to slew the beam expander apparatus for repeated directing of the light beam in expanded form toward the target object, with relative motion between the beam director system and the target object (See e.g. Fig. 7; Paragraph 0037).
Medina Puerta and Riot fail to explicitly disclose that the one or more actuators are configured to slew the beam expander apparatus angularly for repeated directing of the light beam in expanded form toward the target object, with relative motion between the beam director system and the target object.
However, Kawasaki teaches a telescope and movement control device comprising a beam expander apparatus and one or more actuators configured to slew the beam expander apparatus angularly for repeated directing of the light beam in expanded form toward the target object, with relative motion between the beam director system and the target object (See Figs. 1-12 and 16; C. 5, L. 13-55; C. 7, L. 1-50; C. 8, L. 20-58; C. 9, L. 8-57; C. 15, L. 35-59).
Kawasaki teaches these actuators that slew the beam expander apparatus angularly “to provide a telescope having a structure that cancels the inertia force generated when the telescope is moved to be directed to an object so that the telescope is usable in space without the occurrence of inertia force even if the telescope is installed on a space station” and “to provide an equipment movement control device having a simple structure by which equipment, such as a telescope or antenna, is moved to be directed to an object and yet is moved accurately in a given direction” (C. 2, L. 14-28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beam director system of Medina Puerta with the actuators that slew the apparatus angularly taught by Kawasaki in order “to provide a telescope having a structure that cancels the inertia force generated when the telescope is moved to be directed to an object so that the telescope is usable in space without the occurrence of inertia force even if the telescope is installed on a space station” and “to provide an equipment movement control device having a simple structure by which equipment, such as a telescope or antenna, is moved to be directed to an object and yet is moved accurately in a given direction,” as in Kawasaki (C. 2, L. 14-28), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Claim(s) 1-2 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. Patent No. 2,485,345) in view of Riot.
Regarding claim 1, Ackerman teaches a beam expander apparatus comprising:
a curved primary mirror (10) having a continuous surface configured to reflect, at least twice, a light beam, the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object (See e.g. Fig. 1; C. 2, L. 7-54; C. 3, L. 9-60); and
a curved secondary mirror (12) arranged with an orientation relative to the parabolic primary mirror, the parabolic secondary mirror having a continuous surface configured to reflect, at least twice, the light beam, the parabolic secondary mirror further configured to receive the light beam via a port of the parabolic primary mirror (See e.g. Fig. 1; C. 2, L. 7-54; C. 3, L. 9-60).
Examiner notes that the limitation that “the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ackerman teaches a device including two curved mirrors facing each other which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ackerman anticipates the claim.
Ackerman fails to explicitly disclose that the primary and secondary mirror are parabolic.
However, Riot teaches an integrated telescope assembly comprising a parabolic primary mirror (230) having a continuous surface configured to reflect, at least twice, a light beam, the parabolic primary mirror further configured to deliver the light beam, in an expanded form, to a target object (See e.g. Fig. 2; Paragraphs 0026-0028); and a parabolic secondary mirror (210) arranged with an orientation relative to the parabolic primary mirror, the parabolic secondary mirror having a continuous surface configured to reflect, at least twice, the light beam, the parabolic secondary mirror further configured to receive the light beam via a port of the parabolic primary mirror (See e.g. Fig. 2; Paragraphs 0026-0028).
Riot teaches these parabolic primary and secondary mirrors “to minimize spherical aberrations, coma and astigmatism for the large field of view (FOV) (e.g., diffraction-limited up to 2.5 degrees for a 35-cm telescope in some implementations)” (Paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ackerman such that the primary and secondary mirrors are parabolic as in Riot in order “to minimize spherical aberrations, coma and astigmatism for the large field of view (FOV) (e.g., diffraction-limited up to 2.5 degrees for a 35-cm telescope in some implementations),” as taught by Riot (Paragraph 0026).
Regarding claim 2, Ackerman in view of Riot teaches the apparatus of claim 1, as above.
Ackerman further teaches that each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 1; C. 2, L. 7-54; C. 3, L. 9-60).
Additionally, Riot further teaches that each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 2; Paragraphs 0026-0028).
Examiner notes that the limitation that “each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ackerman teaches a device including two curved mirrors facing each other which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ackerman anticipates the claim.
Claim(s) 2-6 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Riot, as applied to claim 1 above, and further in view of Medina Puerta.
Regarding claim 2, Ackerman in view of Riot teaches the apparatus of claim 1, as above.
Ackerman further teaches that each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 1; C. 2, L. 7-54; C. 3, L. 9-60).
Additionally, Riot further teaches that each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 2; Paragraphs 0026-0028).
Riot further teaches that each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 2; Paragraphs 0026-0028).
Furthermore, Medina Puerta teaches an ultracompact complex optical device comprising a curved primary mirror (3) and a curved secondary mirror (5.1, 5.2) (See e.g. Figs. 2-3; C. 2, L. 38-47) wherein each of the parabolic primary and secondary mirrors is further configured to reflect the light beam at least three times (See e.g. Fig. 2; C. 2, L. 66 – C. 3, L. 5).
Medina Puerta teaches at least three reflections at each surface as it “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, even if Ackerman did not disclose at least three reflections at each surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ackerman such that at least three reflections occur at each surface as in Medina Puerta as it “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as taught by Medina Puerta (C. 1, L. 57 – C. 2, L. 14).
Regarding claim 3, Ackerman in view of Riot teaches the apparatus of claim 1, as above.
Ackerman and Riot fail to explicitly disclose an aspect ratio of a mirror separation between the respective continuous surfaces of the parabolic primary and secondary mirrors divided by a diameter of the parabolic primary mirror, and wherein the aspect ratio is in a range of about 0.3 to about 3.0.
However, Medina Puerta teaches an ultracompact complex optical device comprising a curved primary mirror (3) and a curved secondary mirror (5.1, 5.2) (See e.g. Figs. 2-3; C. 2, L. 38-47) with an aspect ratio of a mirror separation between the respective continuous surfaces of the parabolic primary and secondary mirrors divided by a diameter of the parabolic primary mirror, and wherein the aspect ratio is in a range of about 0.3 to about 3.0 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ackerman such that the aspect ratio is in a range of about 0.3 to about 3.0 as suggested by Medina Puerta as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 4, Ackerman in view of Riot and Medina Puerta teaches the apparatus of claim 3, as above.
Ackerman and Riot fail to explicitly disclose that the aspect ratio is in a range of about 0.3 to about 2.0.
However, Medina Puerta further teaches that the aspect ratio is in a range of about 0.3 to about 2.0 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ackerman such that the aspect ratio is in a range of about 0.3 to about 2.0 as suggested by Medina Puerta as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 5, Ackerman in view of Riot and Medina Puerta teaches the apparatus of claim 4, as above.
Ackerman and Riot fail to explicitly disclose that the aspect ratio is in a range of about 0.3 to about 1.2.
However, Medina Puerta teaches that the aspect ratio is in a range of about 0.3 to about 1.2 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ackerman such that the aspect ratio is in a range of about 0.3 to about 1.2 as suggested by Medina Puerta as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 6, Ackerman in view of Riot and Medina Puerta teaches the apparatus of claim 5, as above.
Ackerman and Riot fail to explicitly disclose that the aspect ratio is in a range of about 0.8 to about 1.2.
However, Medina Puerta further teaches that the aspect ratio is in a range of about 0.8 to about 1.2 (See e.g. Figs. 2-3; C. 3, L. 14-38: “the proximity of the surfaces is between 0.1 and 5 times the diameter of the primary mirror”).
Medina Puerta teaches this aspect ratio as it is “the determining factor” for “the number of reflections” (C. 3, L. 14-38) which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” (C. 3, L. 6-14) in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle” (C. 1, L. 57 – C. 2, L. 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ackerman such that the aspect ratio is in a range of about 0.3 to about 3.0 as suggested by Medina Puerta as it is “the determining factor” for “the number of reflections” which “enables a much shorter total length of the telescope and gets rid of the mirror alignment problems” in order “to provide an ultracompact complex optical device which for example enables a drastic reduction of the length of image-magnifying optical instruments in general” and “highly favourable results as regards sharpness, luminosity and looking angle,” as in Medina Puerta (C. 1, L. 57 – C. 2, L. 14; C. 3, L. 6-38), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
	Moreover, given that Medina Puerta explicitly teaches that the aspect ratio is adjustable and is “the determining factor” for “the number of reflections” (C. 3, L. 14-38), Examiner further finds that the aspect ratio is a result effective variable of the apparatus. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Claim(s) 7 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Riot, as applied to claim 1 above, and further in view of Kawasaki.
Regarding claim 7, Ackerman in view of Riot teaches the beam expander apparatus of claim 1, as above.
Ackerman further teaches a beam director system comprising the beam expander apparatus of Claim 1 (See e.g. Fig. 1; C. 2, L. 7-54; C. 3, L. 9-60).
Riot further teaches a beam director system comprising the beam expander apparatus of Claim 1, the beam director system further comprising one or more actuators configured to slew the beam expander apparatus for repeated directing of the light beam in expanded form toward the target object, with relative motion between the beam director system and the target object (See e.g. Fig. 7; Paragraph 0037).
Ackerman and Riot fail to explicitly disclose that the one or more actuators are configured to slew the beam expander apparatus angularly for repeated directing of the light beam in expanded form toward the target object, with relative motion between the beam director system and the target object.
However, Kawasaki teaches a telescope and movement control device comprising a beam expander apparatus and one or more actuators configured to slew the beam expander apparatus angularly for repeated directing of the light beam in expanded form toward the target object, with relative motion between the beam director system and the target object (See Figs. 1-12 and 16; C. 5, L. 13-55; C. 7, L. 1-50; C. 8, L. 20-58; C. 9, L. 8-57; C. 15, L. 35-59).
Kawasaki teaches these actuators that slew the beam expander apparatus angularly “to provide a telescope having a structure that cancels the inertia force generated when the telescope is moved to be directed to an object so that the telescope is usable in space without the occurrence of inertia force even if the telescope is installed on a space station” and “to provide an equipment movement control device having a simple structure by which equipment, such as a telescope or antenna, is moved to be directed to an object and yet is moved accurately in a given direction” (C. 2, L. 14-28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beam director system of Ackerman with the actuators that slew the apparatus angularly taught by Kawasaki in order “to provide a telescope having a structure that cancels the inertia force generated when the telescope is moved to be directed to an object so that the telescope is usable in space without the occurrence of inertia force even if the telescope is installed on a space station” and “to provide an equipment movement control device having a simple structure by which equipment, such as a telescope or antenna, is moved to be directed to an object and yet is moved accurately in a given direction,” as in Kawasaki (C. 2, L. 14-28), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ford et al. (U.S. Patent No. 7,898,749) teaches multiple reflective lenses and lens systems having a similar configuration of reflective surfaces that provide multiple reflections.
Braun (U.S. Patent No. 7,088,526) teaches a lens collimator having similar reflective surfaces.
Draganov et al. (U.S. Patent No. 6,667,831) teaches a compact telescope having a similar configuration of reflective surfaces.
Silvertooth (U.S. Patent No. 3,527,526) teaches a catoptric image-forming system in which light is reflected twice from each surface.
Rumsey (U.S. Patent No. 3,460,886) teaches a telescope utilizing three axially aligned substantially hyperbolic mirrors with multiple reflections from the surfaces.
Whitaker (U.S. Patent No. 3,453,425) teaches a structure for concentrating radiant energy comprising two curved mirrors with multiple reflections from each.
Beach (NPL titled: “Double-pass Cassegrain revisited: a compact optic for space missions”) teaches similar parabolic mirrors that reflect light multiple times.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896